Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 5/18/2020.
Claims 1-20 have been examined.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “proving a data security system”, but should recite “providing a data security system”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merzlikine et al. (US Patent Application Publication Number 2007/0271471) hereinafter referred to as Merzlikine.
Regarding claim 1, Merzlikine disclosed an underwater vehicle (Merzlikine Paragraph 0034 for example) system comprising: a data security system, further comprising: 
a data pod, comprising persistent storage, the persistent storage storing encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); 
a watchdog, wherein the watchdog comprises at least one processor (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); 
a watchdog key, wherein the watchdog key is stored in volatile storage, the watchdog key configured to be used to decrypt the encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); and 
wherein the data security system is configured to remove the watchdog key from the underwater vehicle system upon the watchdog detecting a condition where the encrypted data at the persistent storage needs to be protected, thereby preventing access to the encrypted data on the data pod (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example).
Regarding claim 14, Merzlikine disclosed a method of protecting data at an underwater vehicle system (Merzlikine Paragraph 0034 for example), the method comprising: 

at a watchdog, comprising at least one processor, storing a watchdog key, wherein the watchdog key is stored in volatile storage, the watchdog key configured to be used to decrypt the encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); and
upon the watchdog detecting a condition where the encrypted data at the persistent storage needs to be protected, removing the watchdog key from the underwater vehicle system, thereby preventing access to the encrypted data on the data pod (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example).
Regarding claim 20, Merzlikine disclosed a method of manufacturing an underwater vehicle system (Merzlikine Paragraph 0034 for example), the method comprising: 
proving a data security system (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example), comprising: 
providing a data pod, comprising persistent storage, the persistent storage configured to store encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); 
coupling a watchdog to the data pod, wherein the watchdog comprises at least one processor, wherein the watchdog is configured to store a watchdog key stored in volatile storage, the watchdog key configured to be used to decrypt the encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example); and 

Regarding claim 2, Merzlikine disclosed that the data pod is configured to store collected data related to a mission for the underwater vehicle system, as at least a portion of the encrypted data (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example).
Regarding claim 3, Merzlikine disclosed that the watchdog is configured to detect tampering or unauthorized access to the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and 0026 for example).
Regarding claim 4, Merzlikine disclosed that upon detecting tampering or unauthorized access to the underwater vehicle system the watchdog is configured to remove the watchdog key from the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and 0026 for example).
Regarding claim 5, Merzlikine disclosed that removing the watchdog key from the underwater vehicle system comprises overwriting the watchdog key with other values (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example).
Regarding claim 6, Merzlikine disclosed that the underwater vehicle system is configured to connect to a control computer (the authorization unit or the remote unit, for example) configured to provide the watchdog key (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example).
Regarding claim 7, Merzlikine disclosed that the control computer is configured to generate the watchdog key on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 8, Merzlikine disclosed that the control computer is configured to wirelessly generate the watchdog key on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 9, Merzlikine disclosed that the control computer is configured to regenerate the watchdog key (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 10, Merzlikine disclosed that the control computer is configured to decrypt the data pod on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 11, Merzlikine disclosed that the control computer is configured to wirelessly decrypt the data pod on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 12, Merzlikine disclosed that the control computer is configured to be coupled to the underwater vehicle system and decrypt the data pod on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 13, Merzlikine disclosed that the control computer is not located on the underwater vehicle system (Merzlikine Fig. 2 and Paragraphs 0014-0020, and/or 0042 for example).
Regarding claim 15, Merzlikine disclosed that detecting a condition where the encrypted data at the persistent storage needs to be protected comprises detecting tampering or unauthorized access to the underwater vehicle system, and wherein removing the watchdog key from the underwater vehicle system is performed as a result (Merzlikine Fig. 2 and Paragraphs 0014-0020, and 0026 for example).
Regarding claim 16, Merzlikine disclosed that detecting a condition where the encrypted data at the persistent storage needs to be protected comprises detecting movement of the underwater vehicle system to an unexpected location, and wherein removing the watchdog key from the underwater vehicle system is performed as a result (Merzlikine Fig. 2 and Paragraphs 0014-0020, and 0026 for example).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Merzlikine.
Regarding claim 19, while Merzlikine disclosed that removing the watchdog key from the underwater vehicle system is performed by overwriting the key (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example), Merzlikine did not explicitly teach overwriting the key with random values.  However, it was well known in the art before the effective filing date of the invention that random data can be used to overwrite data which is intended to be destroyed, and as such, it would have been obvious to have done so in the system of Merzlikine.  This would have been obvious because the person having ordinary skill in the art would have been motivated to ensure the key being overwritten would not be recoverable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Merzlikine, and further in view of Lee et al. (WO 00/41058) hereinafter referred to as Lee.
Regarding claim 18, while Merzlikine disclosed detecting a condition where the encrypted data at the persistent storage needs to be protected (Merzlikine Fig. 2 and Paragraphs 0014-0020, for example), Merzlikine did not explicitly teach that such detection included detecting an impact to the underwater vehicle system, and wherein removing the watchdog key from the underwater vehicle system is performed as a result.
Lee taught a system for protecting data in a computing system from illicit access including detecting disassembly/damage to the system by detecting an impact or damage to the 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Lee in the data protection system of Merzlikine by detecting impacts and/or damage to the vehicle and upon such detection deleting the data decryption key.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the data from access via disassembly of the vehicle.  
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-16 and 18-20 have been rejected, while claim 17 is objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,871,772 teaches a system for protecting data in a torpedo, including detecting unsafe conditions and deleting the decryption key upon such detection, but did not teach that the data being protected was stored in persistent storage.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491